      Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LANCE TOLAND,                                 )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )
                                              ) CIVIL ACTION NO.:
                                              ) 1:16-cv- 04236-WMR
THE PHOENIX INSURANCE                         )
COMPANY,                                      )
                                              )
      Defendant.                              )

           DEFENDANT’S MOTION FOR RULE 11 SANCTIONS

      COMES NOW The Phoenix Insurance Company (“Phoenix”), Defendant in

the above-styled action, and respectfully files this Motion for Rule 11 Sanctions1,

showing the Court as follows:

                          I. STATEMENT OF FACTS

      This suit arises from an insurance policy dispute between the parties. On

October 6, 2016, Plaintiff filed suit against Phoenix claiming that Phoenix failed to




1
       Defendant previously filed a Motion for Sanctions with this Court. [Doc.
144]. Defendant withdrew that Motion in order to provide Plaintiff with the
opportunity to withdraw his Motion to Remand. [Doc. 150]. After providing
Plaintiff with notice and time to respond, the Motion to Remand has not been
withdrawn.

                                     Page 1 of 11
        Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 2 of 11




recognize his interest as a loss payee in insurance proceeds Phoenix paid its

insured Here to Serve, Inc. (“H2S”). [Doc. 1-1].

        Shortly before trial in this case, this Court entered an order of judgment

granting Phoenix’s Motion for Summary Judgment. [Doc. 111]. Plaintiff appealed

that order to the Eleventh Circuit Court of Appeals. [Doc. 115]. After the appeal was

docketed, the Eleventh Circuit questioned whether it has jurisdiction based on

diversity of citizenship. The Eleventh Circuit thus ordered the parties to address

whether the jurisdictional allegations in the notice of removal were inadequate, and

if so, whether the allegations should be amended on appeal to cure any jurisdictional

deficiencies. [Appellate Record, Case No. 20-10999, April 17, 2020].

        In response to that order, Phoenix filed a motion for leave to amend its notice

of removal to clarify that Phoenix was a Connecticut corporation with its principal

place of business in Connecticut. [Appellate Record, Case No. 20-10999, May 1,

2020]. The Eleventh Circuit granted Phoenix’s motion and ordered Phoenix to file

an amended notice of removal with this Court, which it did on July 2, 2020. [Doc.

137].

        Notably, in its order granting Phoenix’s motion, the Eleventh Circuit

specifically held that jurisdiction was proper, because the lawsuit was:

              “not a ‘direct action’ against an insurer where Phoenix is deemed to be

              a citizen of any state in which the insured is a citizen. See 28 U.S.C. §



                                      Page 2 of 11
      Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 3 of 11




             1332(c)(1)(A). Lance Toland’s loss payee suit is not against a

             tortfeasor’s liability insurer, as it would be in a direct action, because

             Toland alleged that it was the insurer, itself, who caused the injury.

             See Fortson v. St. Paul Fire & Marine Insurance Co., 751 F.2d 1157,

             1159 (11th Cir. 1985).”

(emphasis supplied) [Appellate Record, Case No. 20-10999, Order July 2, 2020, FN

1]. Despite the Eleventh Circuit’s findings, Plaintiff filed a motion to remand with

this Court 30 days later providing no reasonable factual or legal basis showing that

the Eleventh Circuit erred in its jurisdictional findings. [Doc. 142]. It is this motion

upon which Phoenix seeks Rule 11 sanctions. Phoenix further shows that it initially

filed a Motion for Sanctions relating to Plaintiff’s Motion to Remand on August 21,

2020 [Doc. 144] and subsequently withdrew that Motion in order to allow Plaintiff

the opportunity to withdraw the Motion to Remand. Because Plaintiff has failed to

withdraw the frivolous Motion for Remand, Phoenix files the following Motion for

Sanctions.

             II. ARGUMENT AND CITATION OF AUTHORITY
      A. Rule 11 Sanctions Must Be Awarded as Plaintiff and His Attorney File
         a Motion to Remand that Has No Reasonable Factual or Legal Basis.

          1. Purpose of Rule 11

      "Rule 11 sanctions are designed to ‘discourage dilatory or abusive tactics and

help to streamline the litigation process by lessening frivolous claims or defenses.’"


                                      Page 3 of 11
         Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 4 of 11




Didie v. Howes, 988 F.2d 1097, 1104 (11th Cir. 1993)(quoting Donaldson v. Clark,

819 F.2d 1551, 1556 (11th Cir. 1987)(en banc)(quoting Pin v. Texaco, 793 F.2d

1448, 1455 (5th Cir. 1986); United States v. Milam, 855 F.2d 739, 742 (11th Cir.

1988).     Rule 11 sanctions "may be imposed for the purpose of deterrence,

compensation and punishment." Didie v. Howes, 988 F.2d at 1104 (quoting Aetna

Ins. Co. v. Meeker, 953 F.2d 1328, 1334 (11th Cir. 1992)).

      Rule 11(b) provides that in presenting any document to the court, "whether by

signing, filing, submitting, or later advocating," an attorney certifies that he has

conducted a reasonable inquiry and that, to the best of his knowledge, information,

and belief, the pleading is well grounded in fact, legally tenable, and is not being

filed for an improper purpose. Fed. R. Civ. P. 11(b); Baker v. Alderman, 158 F.3d

516, 524(11th Cir. 1998). Therefore, Rule 11 sanctions are warranted when an

attorney or a claimant exhibits a "deliberate indifference to obvious facts." Id.

(quoting Davis v. Carl, 906 F.2d 533, 537 (11th Cir. 1990)).

      Rule 11 motions are tested under an objective standard. Specifically, the test

is "reasonableness under the circumstances" and "what was reasonable to believe at

the time" the document was submitted to the court. Baker v. Alderman, 158 F.3d at

524; Aetna Insurance Co. v. Meeker, 953 F.2d at 1331; United States v. Milam, 855

F.2d at 743.




                                    Page 4 of 11
      Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 5 of 11




      The Eleventh Circuit follows a two step-inquiry into Rule 11 motions. First,

the Court must assess whether the party’s claims are objectively frivolous. Second,

the Court must determine whether the person who signed the pleadings should have

been aware the claims were frivolous. Baker v. Alderman, 158 F.3d at 524; Jones v.

International Riding Helmets, Ltd., 49 F.3d 692, 695 (11th Cir. 1995); Worldwide

Primates, Inc., 87 F.3d 1252, 1254 (11th Cir. 1996).

      Under this scheme, the Eleventh Circuit has found that three types of conduct

warrant Rule 11 sanctions. These are as follows: (1) when a party and their attorney

files a pleading that has no reasonable factual basis; (2) when a party and their

attorney files a pleading based on a legal theory that has no reasonable chance of

success and that cannot be advanced as a reasonable argument to change existing

law; and (3) when a party and their attorney files a pleading in bad faith or for an

improper purpose. Baker v. Alderman, 158 F.3d at 524; Didie v. Howes, 988 F.2d at

1104; United States v. Milam, 855 F.2d at 742.

      If, after notice and a reasonable opportunity to respond, the court determines

that a pleading, motion or other paper contravenes Rule 11, the court must impose

sanctions for a violation. Didie v. Howes, 988 F.2d at 1104; Collins v. Walden, 834

F.2d 961, 964 (11th Cir. 1987). Both the signing attorney and/or the party

represented are subject to appropriate sanctions. Fed. R. Civ. P. 11(c); Didie v.

Howes, 988 F.2d at 1104; Collins v. Walden, 834 F.2d at 966. The sanctions that are



                                    Page 5 of 11
       Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 6 of 11




imposed should be sufficient to deter the offenders from engaging in similar conduct

in the future and may include, in addition to non-monetary sanctions and penalties,

an order directing payment to the moving party of the reasonable attorney’s fees and

other expenses incurred as a direct result of the violation. Fed. R. Civ. P. 11(c)(2).

      On September 15, 2020, counsel for Defendant sent written notice pursuant

to Fed. R. Civ. P. 11 to counsel for Plaintiff, requesting that Plaintiff’s Motion to

Remand be withdrawn within 21 days. This September 15, 2020 notice informed

Plaintiff that if the Motion to Remand was not withdrawn, Defendant would file a

Motion for Sanctions, which was attached to the September 15, 2020

correspondence. To date, the Motion to Remand has not been withdrawn.

          2. Plaintiff and His Counsel Have Violated Rule 11(b)(2) and (3)

      The motion to remand filed by Plaintiff and his counsel is both legally and

factually unwarranted, and therefore, they have violated Rule 11(b)(2) and (3).

      As demonstrated above, the Eleventh Circuit correctly held that Plaintiff’s

loss payee suit against Phoenix is not a lawsuit against a tortfeasor’s liability insurer

because Toland alleged that Phoenix, not its insured, caused his damages by failing

to pay his interest he claimed in property insured under the policy. [Doc. 1-1, ¶s 11,

13 (alleging damages arising from Phoenix for issuing insurance proceed payments

to Here to Serve, Inc. without making Plaintiff a payee on payments)]. In his motion

to remand, however, Plaintiff and his counsel offer no evidence to contradict the



                                      Page 6 of 11
      Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 7 of 11




Eleventh Circuit’s finding. Plaintiff merely argues that the Eleventh Circuit

misinterpreted the Complaint.

      In Plaintiff’s Reply Brief in Support of his Motion to Remand [Doc. 149],

Plaintiff argues that he could have named Here to Serve, Inc. or its owner as a party

to the lawsuit, and therefore, this lawsuit is a “direct action” within the meaning of

28 U.S.C. § 1332(c)(1). However, this is not the appropriate inquiry. The 11th

Circuit has expressly held that “unless the cause of action against the insurance

company is of such a nature that the liability sought to be imposed could be imposed

against the insured, the action is not a direct action.” Fortson v. St. Paul Fire and

Marine Ins. Co., 751 F.2d 1157, 1160 (11th Cir. 1985)(finding that because the

plaintiff could not have brought an action against the insured for failure to settle the

claim in good faith, the action was not a “direct action” under 28 U.S.C. §

1332(c)(1)).

      As the 11th Circuit correctly held in its July 2, 2020 Order in this case,

Plaintiff alleged in his Complaint that Phoenix caused certain injuries by its own

actions or inactions, not the actions or inactions of Phoenix’s insured. [Appellate

Record, Case No. 20-10999, Order July 2, 2020, FN 1]. Federal courts have held on

many occasions that where a plaintiff seeks to impose liability upon an insurance

company for failing to meet its obligations under the insurance contract and not

merely as the payor of a judgment based upon the negligence of one of its insureds,



                                      Page 7 of 11
      Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 8 of 11




the action is not a “direct action” under 28 U.S.C. § 1332(c)(1). See Velez v. Crown

Life Ins. Co., 599 F.2d 471, 473 (1st Cir. 1979); Rosa v. Allstate Ins. Co., 981 F.2d

669, 678 (2nd Cir. 1992); Beckham v. Safeco Ins. Co. of America, 691 F.2d 898,

901-02 (9th Cir. 1982). It is of no legal significance that Plaintiff could have brought

separate claims against Here to Serve, Inc. because the claims Plaintiff may have

against Phoenix’s insured are separate and distinct to the claims Plaintiff brings

against Phoenix in the case at bar.

      Any claims Plaintiff may have against Here to Serve, Inc. or its owner would

be grounded in separate legal theories from the claims Plaintiff brought against

Phoenix in his Complaint. Specifically, Plaintiff’s claims against Here to Serve, Inc.

would likely allege that Here to Serve, Inc. breached the terms of a promissory note

or security agreement. Plaintiff does not allege in his Complaint that Phoenix was a

party to any promissory note or security agreement Phoenix may have executed with

Here to Serve, Inc. or that Phoenix would be responsible for such a breach. Plaintiff

alleges that Phoenix owed it a right as a secured creditor that is separate from any

duty (arising out of contract or otherwise) that Here to Serve, Inc. would owe to

Plaintiff. Therefore, based on the allegations contained in Plaintiff’s Complaint, any

rights and duties flowing between Plaintiff and Here to Serve, Inc. would arise

separately from any rights and duties flowing between Plaintiff and Phoenix (if any

such rights and duties exist). Indeed, Plaintiff makes no allegation of wrongdoing on



                                      Page 8 of 11
      Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 9 of 11




the part of Here to Serve, Inc. in the Complaint and further makes no allegation of

how Phoenix would be “responsible” for the actions of Here to Serve, Inc. Plaintiff

clearly sued Phoenix for Phoenix’s failure to meet its obligation to Plaintiff by

paying insurance proceeds directly to Here to Serve, Inc. and not to Plaintiff.

Nevertheless, Plaintiff and his attorney proceeded with filing their frivolous motion

to remand causing Phoenix to incur additional legal fees in responding to the motion.

Rule 11 sanctions thus are appropriate in this case.

                               III. CONCLUSION

      The record establishes that both Plaintiff and his attorney exhibited a

"deliberate indifference to obvious facts" and filed a motion to remand that has no

reasonable factual or legal basis. Phoenix thus requests that this Court award Rule

11 sanctions, jointly and severally against Plaintiff and his counsel, in the form of

the costs and attorney fees expended by Phoenix in responding to the motion to

remand. Upon the Court’s grant of the Motion for Sanctions, counsel for Phoenix

will provide an affidavit supporting the amount of costs and attorney fees incurred

by Phoenix. A proposed order will be emailed to Deputy Clerk Jennifer Lee at

jennifer_lee@gand.uscourts.gov.

      Respectfully submitted, this 12th day of October, 2020.

                                              DREW ECKL & FARNHAM, LLP

                                              /s/ Karen K. Karabinos
                                              Karen K. Karabinos


                                     Page 9 of 11
     Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 10 of 11



                                             Georgia Bar No. 423906
                                             Mary Alice Jasperse
                                             Mary Alice Jasperse
                                             Georgia Bar No. 971077
                                             Counsel for Phoenix

303 Peachtree Street
Suite 3500
Atlanta, GA 30308
Phone: (404) 885-1400
Fax: (404) 876-0992




   Counsel for Phoenix certify that this pleading complies with Local Rule 5.1.
                   The type is Times New Roman, 14 point.




                                   Page 10 of 11
      Case 1:16-cv-04236-WMR Document 151 Filed 10/12/20 Page 11 of 11




                          CERTIFICATE OF SERVICE
      WE HEREBY CERTIFY that we have this day electronically filed of the

DEFENDANT’S MOTION FOR RULE 11 SANCTIONS with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such

filing to the following counsel of record:

                                Jason H. Coffman
                             3280 Peachtree Road, NE
                                    Suite 700
                                Atlanta, GA 30305

      This 12th day of October, 2020.

                                               DREW ECKL & FARNHAM, LLP

                                               /s/ Karen K. Karabinos
                                               Karen K. Karabinos
                                               Georgia Bar No. 423906
                                               Mary Alice Jasperse
                                               Mary Alice Jasperse
                                               Georgia Bar No. 971077
                                               Counsel for Phoenix

303 Peachtree Street
Suite 3500
Atlanta, GA 30308
Phone: (404) 885-1400
Fax: (404) 876-0992




                                     Page 11 of 11
